internal_revenue_service number release date index number ------------------- ------------------------------------------------ ---------------------------------- -------------------------- ----------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc tege eb hw plr-105690-09 date date legend taxpayer ---------------------------------------------------------- ----------------------------------------- trust ----------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------- -------------------------------------------------------------------------------- plan ---------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- state board state board -------- ------------------------------ -------------------------------------------- regional authority ---------------------------------------------------- authority act ------------------------------------------------------ --------------------------------------------------- trust act -------------------------------------------------------------- ---------------------------------------- dear ------------- plr-105690-09 this is in reply to your letter dated date and subsequent correspondence in which you request various rulings on behalf of taxpayer with respect to plan and trust facts taxpayer is a state municipal corporation created pursuant to the authority act taxpayer is governed by the board which is appointed by a state and a local_government official an incompetent neglectful or malfeasant board member may be removed by the government_official who appointed him pursuant to state statute the regional authority controls and allocates state or federal funds for taxpayer’s finances and operating costs the regional authority also uses local operating assistance to pay the ongoing costs associated with taxpayer’s operation and management the trust act required the establishment of trust trustees are appointed in accordance with the procedures of the trust act the trustees adopted trust agreement creating trust in order to provide eligible retirees of taxpayer and their spouses and dependents retiree medical benefits in accordance with the trust act and the terms of taxpayer’s underlying health benefits program plan in accordance with the trust act trust shall become solely responsible for such benefits no private interests participate in or benefit from the operation of trust other than for the payment of reasonable costs as providers of goods and services trust assets include all contributions received by trust on behalf of any of taxpayer’s employees including the net_proceeds of certain bonds and notes and employee and plan participant contributions together with the income and earnings from such contributions the assets are only available to pay post-employment medical benefits of employees of taxpayer and their spouses and dependents the trustees may invest trust assets in any of the investments that are permitted_investments for the investment of money held in one or more of the pension or retirement systems of state any unit of local_government or school district or any agency_or_instrumentality thereof alternatively the trustees may vote to transfer trust asset investment responsibility to the state board trust’s assets are held in trust for the exclusive purpose of providing post-employment medical benefits to the employees of taxpayer their spouses and dependents and defraying the reasonable expenses associated with providing these benefits and cannot be used for or diverted to any other purpose no amendment of the trust agreement by the trustees shall divert the corpus or income of trust to a purpose other than providing post-employment medical benefits in accordance with the terms of the trust act trust proposes to amend its bylaws to clarify that in no case shall there be a distribution by trust to an entity that is not a state a political_subdivision of a state or an entity the plr-105690-09 income of which is excluded from gross_income under sec_115 of the internal_revenue_code the code in the event trust is to be dissolved and any assets remain in trust at that time those assets shall be used for the exclusive benefit of retirees spouses and dependents in accordance with trust act and plan trust act requires the trustees to establish plan to provide retiree medical benefits for the retirees of taxpayer and their spouses and dependents an individual who terminates employment with taxpayer on or after the effective date of trust act will be an eligible retiree for purposes of plan if on the employment termination_date the individual a is at least age b retires with at least years of continuous service with taxpayer and c satisfies other rules in trust act and meets the requirements of any rules or regulation promulgated by the trustees trust is funded by the net_proceeds of bonds and notes issued by taxpayer pursuant to trust act funding also consists of employee and participant contributions specifically the trust act requires employees to contribute three percent of their compensation to the trust employees may not choose among cash benefits and making the contribution rather the three percent of compensation contributions are mandatory plan participant contributions may not exceed of the total cost of their benefits under plan the medical benefits offered to plan participants consist solely of insured group accident and health_plans law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a plr-105690-09 corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health was excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization trust provides medical benefits to retired employees of taxpayer their spouses and dependents taxpayer is a municipal corporation of state providing medical benefits to former public employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to taxpayer no private interests participate in or benefit from the operation of trust other than as providers of goods or services the trust’s dedication of its corpus or income exclusively for the benefit of the retirees their spouses and dependents satisfies an obligation taxpayer has assumed or been assigned with respect to providing health benefits to its employees the benefit to taxpayer’s participating employees their spouses and dependents is incidental to the public benefit see revrul_90_74 sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a of the code gross_income includes compensation_for services including fees commissions fringe_benefits and similar items however sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits plr-105690-09 coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_32 revrul_82_196 1982_2_cb_53 but employer-provided coverage under an accident_or_health_plan for personal injuries or sickness incurred by individuals other than the employee his or her spouse or his or her dependents as defined in sec_152 is not excludable from the employee’s gross_income under sec_106 sec_3402 requires employers paying wages to deduct and withhold income_tax on wages for income_tax_withholding purposes sec_3402 provides that the term wages with certain exceptions means all remuneration for services performed by an employee for an employer however revrul_56_632 1956_2_cb_101 holds that when premiums_paid by an employer under policies providing hospital and surgical services are excludable from the employees’ gross_income under sec_106 the amounts paid_by the employer are not subject_to federal_income_tax withholding under sec_3111 and sec_3301 federal_insurance_contribution_act fica tax and federal_unemployment_tax_act futa_tax respectively excise_taxes are imposed on the employer in an amount equal to a percentage of the wages paid under sec_3101 fica tax is also imposed on the employee under sec_3121 and sec_3306 the term wages for fica and futa_tax purposes means with certain exceptions all remuneration for employment however sec_3121 and sec_3306 provide that the term wages does not include any payment including any amount_paid by an employer for insurance made to or on behalf of an employee or any of his dependents for medical or hospitalization expenses based on the information submitted and representations made we conclude as follows provided the amendment to the trust bylaws described above is adopted and as of the date the amendment is adopted the income of trust will be derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income will be excludable from gross_income under sec_115 of the code contributions paid to plan including mandatory employee contributions which are used exclusively to pay for the accident or health coverage of retired employees their spouses and dependents as defined in sec_152 are excludable from gross_income under sec_106 however to the extent individuals are covered under plan who do not qualify as a spouse or dependent under sec_152 of the employee the plan will in accordance with applicable tax law include in the gross_income of those employees the fair_market_value of the coverage for the nonspouse or nondependent plr-105690-09 contributions paid to plan including mandatory employee contributions which are used exclusively to pay for the accident or health coverage of retired employees their spouses and dependents as defined in sec_152 are not subject_to the withholding requirements and taxes under sec_3402 sec_3111 sec_3101 and sec_3301 no opinion is expressed on the classification of trust as a_trust or corporation for federal tax purposes further no opinion is expressed concerning the federal tax consequences of plan or trust under any other provision of the code other than those specifically stated herein this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely harry beker branch chief health and welfare branch office of associate chief_counsel division counsel tax exempt and government entities
